Citation Nr: 0430747	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  02-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

This case was previously before the Board in February 2004 
and was remanded at that time for additional development.

On appeal the veteran has raised the issue of entitlement to 
service connection for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  The record shows that the 
aforementioned notice requirements have been met, but 
additional development is required.

In the Board's February 2004 remand, the veteran was to 
undergo a VA examination in order to obtain more specific 
information regarding his claimed hearing disability.  
Unfortunately, the examination report does not provide 
responses to all of the questions posed.  In Stegall v. West, 
11 Vet. App. 268 (1998), the United States Court of Appeals 
for Veterans Claims (Court) held that a remand was necessary 
when the RO failed to the Board's prior directives.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  Since the directives of the previous 
remand were not followed, the issue is not properly prepared 
for appellate review.

In addition, a VA examiner in May 2004 indicated that the 
findings were inconsistent and recommended that the veteran 
be referred to the Buffalo VA Medical Center for threshold 
specific auditory brainstem response (ABR) studies to obtain 
an estimate of his current hearing levels.  The recommended 
testing was not performed and should be scheduled on remand.

The Board also notes that the veteran has identified a number 
of physicians he had seen for hearing loss.  Further inquiry 
into obtaining these records was directed in the Board's 
previous remand.  The veteran has since indicated that the 
private physicians mentioned were either deceased or had no 
knowledge of his hearing loss.  Noted VA treatment records 
were obtained and associated with the file.  In view of the 
foregoing, further attempts to obtain treatment records 
should be limited to ongoing VA Medical Center records and 
any new private physicians the appellant may identify that 
were not previously mentioned.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must advise the veteran that 
he must provide information on all VA and 
non-VA health care providers not 
previously identified who have treated 
him for hearing loss since February 2004.  
The RO must then obtain treatment records 
from all identified health care 
providers.  If the RO cannot obtain 
records identified by the appellant, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative must be notified of 
unsuccessful efforts in this regard.

2.  After the completion of the 
development prescribed above, the veteran 
should be afforded a VA examination, to 
include ABR studies, to determine the 
current nature and etiology of any 
bilateral defective hearing.  The RO is 
notified that the previous VA examiner 
recommended that the ABR study be 
conducted at the Buffalo VA Medical 
Center.  

The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and all examination 
results including ABR studies, the 
examiner is to address whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any currently 
diagnosed hearing loss was caused or 
aggravated by in- service acoustic 
trauma?  In offering any opinion the 
examiner must consider the veteran's 
assertion that he serviced three-inch 
guns aboard ships during World War II.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2003).  In the event that the 
veteran does not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
enter a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


